UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1200


CONSOLIDATION COAL COMPANY,

                    Petitioner,

             v.

CLINTON MOORE, deceased; ARLEY MOORE, widow; DIRECTOR, OFFICE
OF WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                    Respondents.



On Petition for Review of an Order of the Benefits Review Board. (20-0098 BLA)


Submitted: April 1, 2022                                          Decided: May 13, 2022


Before WYNN and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


ON BRIEF: Joseph D. Halbert, Crystal L. Moore, SHELTON, BRANHAM &
HALBERT, PLLC, Lexington, Kentucky, for Petitioner. Brad A. Austin, WOLFE
WILIAMS & REYNOLDS, Norton, Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Consolidation Coal Company petitions for review of the Benefits Review Board’s

(BRB) decision and order affirming the Administrative Law Judge’s (ALJ) award of black

lung benefits pursuant to 30 U.S.C. §§ 901-944. Our review of the BRB’s decision is

limited to considering “whether substantial evidence supports the factual findings of the

ALJ and whether the legal conclusions of the [BRB] and ALJ are rational and consistent

with applicable law.” Westmoreland Coal Co. v. Stallard, 876 F.3d 663, 668 (4th Cir.

2017) (internal quotation marks omitted). “Substantial evidence is more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Sea “B” Mining Co. v. Addison, 831 F.3d 244, 252 (4th Cir.

2016) (internal quotation marks omitted). “To determine whether this standard has been

met, we consider whether all of the relevant evidence has been analyzed and whether the

ALJ has sufficiently explained [her] rationale in crediting certain evidence.” Hobet

Mining, LLC v. Epling, 783 F.3d 498, 504 (4th Cir. 2015) (internal quotation marks

omitted).

       Our review of the record discloses that the BRB’s decision is based upon substantial

evidence and is without reversible error. See Addison, 831 F.3d at 253-55 (discussing

harmless error). Accordingly, we deny the petition for review for the reasons stated by the

BRB. Consolidation Coal Co. v. Dir., Office of Workers’ Comp. Programs, No. 20-0098

BLA (B.R.B. Feb. 17, 2021). We dispense with oral argument because the facts and legal




                                            2
contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                     PETITION DENIED




                                            3